Citation Nr: 1537309	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left shoulder impingement syndrome with osteoarthritis prior to January 10, 2015 and in excess of 20 percent from January 10, 2015.

2.  Entitlement to a rating in excess of 10 percent for status post arthroscopy of the right shoulder with residual impingement syndrome, early osteoarthritis of the acromioclavicular and glenohumeral joints, and residual surgical scar.

REPRESENTATION

Appellant represented by:  Erika Bailey Drake, attorney

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from March 1998 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part continued previously assigned 10 percent ratings assigned for right and left shoulder disabilities.

In a January 2015 rating decision, the RO increased the assigned disability rating for the left shoulder disability to 20 percent, effective January 10, 2015.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to higher disability rating for a left shoulder disability remains in appellate status.

On August 18, 2015, the Veteran notified the RO of his wish to revoke his current power of attorney and indicated that he was looking for new representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a video conference with his October 2012 substantive appeal, and a July 2015 letter notified him of a scheduled hearing.  However, after failing to appear for the scheduled hearing, RO personnel contacted him in August 2015.  The Veteran indicated that he had not received notice of the hearing because he had recently moved to Las Vegas and he requested the Board video conference hearing to be rescheduled at the Las Vegas RO.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).  The Board finds that the Veteran has presented good cause for rescheduling his requested Board hearing.  As the RO schedules Board video conference hearings, a remand of this matter for the RO to reschedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing at the Las Vegas, Nevada RO, in accordance with the August 2015 request.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


